Citation Nr: 1822823	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by urinary incontinence.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to September 1944.  He served honorably in the United States Army.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2018, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  See 38 U.S.C. § 1111.  

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disorder.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a)-(b). Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  

Here, the Veteran was afforded a VA examination in November 2013.  The examiner diagnosed the Veteran with enuresis/urinary incontinence and opined that the Veteran's condition was less likely than not associated with his active duty service.  The examiner's opinion was supported by rationale to include that the Veteran's service treatment records show diagnoses of enuresis attributable to inadequate juvenile training and the condition is inherent, that is, not affected by environmental factors.  The Veteran himself contends that it began in service.  At bottom, the Board finds that there is insufficient competent medical evidence to make a decision on the claim and consequently remand for an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding VA and non-VA medical records pertaining to the Veteran's urinary incontinence.
 
2.  After completion of the above, contact the VA examiner who examined the Veteran in November 2013 in connection with his claim for service connection for urinary incontinence and request that the examiner provide a supplemental medical opinion.  [If that examiner is unavailable, the record should be forwarded to another appropriate examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The claims file should be made available to and reviewed by the examiner.  The examiner should address the following:

(a) Did the Veteran's urinary incontinence clearly and unmistakably preexist service?  [The examiner is informed that "clear and unmistakable" refers to evidence that is obvious, manifest, or undebatable because it cannot be misinterpreted and misunderstood.]  Please consider and discuss as necessary the Veteran's statements and the service treatment records.

(b) If the answer to the previous question is yes, did the Veteran's pre-existing urinary incontinence undergo an increase in severity during service?

(c) If the answer to the previous question is yes, was the increase in severity during service clearly and unmistakably due only to the natural progression of the disability?

3.  Following completion of the above, readjudicate the urinary incontinence issue on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




